DEATH BENEFIT GUARANTEE RIDER This rider is part of Your policy. All policy definitions, provisions, and exceptions apply to this rider unless changed by this rider. The effective date of this rider is the Policy Date. There is no charge to purchase this rider however sufficient premiums are required to be paid in order for the rider provisions to apply. DEATH BENEFIT GUARANTEE If You meet the death benefit guarantee premium requirement described below, Your policy will not enter a grace period even if Your Net Surrender Value is not sufficient to cover the Monthly Policy Charge on a Monthly Date. DEATH BENEFIT GUARANTEE PREMIUM REQUIREMENT The death benefit guarantee premium requirement on each Monthly Date is met if A is equal to or greater than B where: A is the sum of all premiums paid on the policy less any partial surrenders and any Loan Indebtedness; and B is the sum of the Death Benefit Guarantee Monthly Premiums from the Policy Date to the most recent Monthly Date. For any month the Monthly Policy Charge is being waived, the Death Benefit Guarantee Monthly Premium is considered to be zero. The current Death Benefit Guarantee Monthly Premium is shown on the current Data Pages. CHANGES THAT AFFECT THE DEATH BENEFIT GUARANTEE PREMIUM Your Death Benefit Guarantee Monthly Premium may change if: 1. Your Face Amount is increased or decreased; 2. there is a change in Your Death Benefit Option; 3. a rider is added to or deleted from the policy; or 4. an adjustment is made to Your policy. If Your Death Benefit Guarantee Monthly Premium changes, We will send You new Data Pages which reflect the change. Also, as a result of a change, an additional premium may be required on the date of change in order to meet the new death benefit guarantee premium requirement. PREMIUM NOTICE If, on any Monthly Date, the death benefit guarantee premium requirement is not met, We will send You a notice of the premium required to maintain the guarantee. If the premium is not received in Our Home Office prior to the expiration of 61 days after the date We mail the notice, the death benefit guarantee will no longer be in effect and this rider will terminate. TERMINATION This rider terminates on the first of: 1. the termination of Your policy; 2. the expiration of 61 days after the date We mail notice to You that the Death Benefit Guarantee Monthly Premium has not been met and You fail to remit the required premium; 3. the Expiration Date of this rider shown on the current Data Pages; or 4. Our receipt of Your Notice to cancel this rider. The cancellation will be effective on the Monthly Date on or next following the date We receive Your Notice. We may require that You send Your policy to Our Home Office to record the cancellation. REINSTATEMENT If this rider terminates, it may not be reinstated.
